DETAILED ACTION
This communication is responsive to Application No. #17/221230 filed on April 2, 2021. Claims 1-20 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kung et.al. (US Patent Application Publication, 20210307027, hereinafter, “Kung”).
Regarding claim 1, Kung teaches:
A method performed by a terminal in a wireless communication system, the method comprising (Kung: FIG. 9 illustrates an example scenario associated with a UE [i.e., terminal] configured with logical channel based prioritization.  Fig. 9 and ¶ [0415]): 
identifying whether a medium access control (MAC) entity of the terminal is configured with a logical channel (LCH)-based prioritization (Kung: FIG. 9 illustrates an example scenario associated with a UE configured with logical channel based prioritization ... At timing t4, the UE performs a Msg3 transmission 936 to transmit a second MAC PDU 918 (MAC PDU 2) [i.e., MAC PDU implies association with MAC entity].  Msg3 transmission 936 may correspond to a transmission of a Msg3 (Message 3) 920 of a random access procedure.  Fig. 9 and ¶ [0415-0416]); 
identifying whether a first uplink grant is associated with a random access in case that the MAC entity is configured with the LCH-based prioritization (Kung: A network may schedule a second UL grant 922 (UL grant 2) [i.e., claimed first uplink grant] addressed to a Temporary C-RNTI (TC-RNTI). The second UL grant 922 (UL grant 2) may be indicative of performing an UL retransmission 930 [per Msg3 920 of random access procedure above] at the timing t6.  Fig. 9 and ¶ [0416]); 
determining the first uplink grant to be a prioritized uplink grant in case that the first uplink grant is associated with the random access (Kung: the UE may prioritize the second UL grant 922 (and/or the UL retransmission 930) over the second Scheduling Request (SR 2) based on a determination that the one or more first conditions are met, such as based on a determination that the second UL grant 922 is addressed to the Temporary C-RNTI [i.e., uplink grant 922 is associated with the random access Msg3 920 above].  Fig. 9 and ¶ [0416]); and
transmitting an uplink signal based on the prioritized uplink grant (Kung: The UE performs the UL retransmission 930 based on the second UL grant 922 at the timing t6.  Fig. 9 and ¶ [0416]).

Regarding claim 2, Kung discloses on the features with respect to claim 1 as outlined above.
Kung further teaches:  
wherein the first uplink grant is received in a random access response (RAR) (Kung: Uplink grant is ... received ... in a Random Access Response.  ¶ [0041]).

Regarding claim 3, Kung discloses on the features with respect to claim 1 as outlined above.
Kung further teaches:  
wherein the first uplink grant is addressed to a temporary cell-radio network temporary identifier (C-RNTI) (Kung: A network may schedule a second UL grant 922 (UL grant 2) addressed to a Temporary C-RNTI (TC-RNTI)..  Fig. 9 and ¶ [0416]).

Regarding claim 4, Kung discloses on the features with respect to claim 1 as outlined above.
Kung further teaches:  
identifying that at least one scheduling request (SR) is triggered (Kung: At timing t5, the UE may trigger 924 a second Scheduling Request (SR 2) in response to the second BSR procedure (BSR 2) and/or in response to triggering 926 the second BSR procedure (BSR 2).  Fig. 9 and ¶ [0416]); and 
identifying whether a second uplink grant associated with the triggered at least one SR overlaps with the first uplink grant associated with the random access in case that the MAC entity is configured with the LCH-based prioritization (Kung: the UL retransmission 930 associated with the second UL grant 922 and the second Scheduling Request transmission occasion 932 (SR transmission occasion 2) overlap in time domain (at the timing t6) ... the UE may prioritize the second UL grant 922 (and/or the UL retransmission 930) over the second Scheduling Request (SR 2) based on a determination that the one or more first conditions are met ...  Fig. 9 and ¶ [0416]).

Regarding claim 5, Kung discloses on the features with respect to claim 4 as outlined above.
Kung further teaches:  
identifying whether a counter for an SR transmission is less than a configured threshold in case that the second uplink grant does not overlap with the first uplink grant associated with the random access (Kung: 3>if the MAC entity is configured with lch-basedPrioritization, and the PUCCH resource for the SR transmission occasion overlaps with any UL-SCH resource(s), and the priority of the logical channel that triggered SR is higher than the priority of the uplink grant(s) for any UL-SCH resource(s) where the priority of the uplink grant is determined as specified in clause 5.4.1: ... 4>the other overlapping uplink grant(s), if any, is a de-prioritized uplink grant; ... 4>if SR_COUNTER <sr-TransMax [i.e., counter for an SR transmission is less than a configured threshold] ...  ¶ [0233-0235]); and
transmitting the triggered at least one SR based on the second uplink grant in case that the counter for the SR transmission is less than the configured threshold (Kung: ... 5>increment SR_COUNTER by 1;  5>instruct the physical layer to signal the SR on one valid PUCCH resource for SR.  ¶ [0235]).

Regarding claim 6, Kung discloses on the features with respect to claim 4 as outlined above.
Kung further teaches:  
determining the second uplink grant to be a de-prioritized uplink grant in case that the second uplink grant overlaps with the first uplink grant associated with the random access (Kung: When the MAC entity is configured, with lch-basedPrioritization, for each uplink grant which is not already a de-prioritized uplink grant: ... 1>if this uplink grant is addressed to CS-RNTI with NDI=1 or C-RNTI: ... 3>the other overlapping uplink grant(s), if any, is a de-prioritized uplink grant.  ¶ [0080-0085]).

Regarding claim 7, Kung discloses on the features with respect to claim 5 as outlined above.
Kung further teaches:  
wherein the counter for the SR transmission is incremented by one in case that the counter for the SR transmission is less than the configured threshold (Kung: 4>if SR_COUNTER <sr-TransMax [i.e., counter for an SR transmission is less than a configured threshold] ...  5>increment SR_COUNTER by 1 ...  ¶ [0235]).

Regarding claim 8, Kung discloses on the features with respect to claim 1 as outlined above.
Kung further teaches:  
identifying whether a third uplink grant configured for a serving cell overlaps with the first uplink grant associated with the random access for the serving cell in case that the MAC entity is configured with the LCH-based prioritization (Kung: When the MAC entity is configured, with lch-basedPrioritization, for each uplink grant which is not already a de-prioritized uplink grant: ... 1>if this uplink grant is addressed to CS-RNTI with NDI=1 or C-RNTI: ... 3>the other overlapping uplink grant(s), if any, is a de-prioritized uplink grant.  ¶ [0080-0085]).

Regarding claim 9, Kung discloses on the features with respect to claim 8 as outlined above.
Kung further teaches:  
setting a hybrid automatic repeat request (HARQ) process identifier (ID) to an HARQ process ID associated with the third uplink grant in case that the third uplink grant configured for the serving cell does not overlap with the first uplink grant associated with the random access for the serving cell (Kung: For each Serving Cell and each configured uplink grant, if configured and activated, the MAC entity shall: ... 1>if the MAC entity is configured with lch-basedPrioritization; or ... 1>if the PUSCH duration of the configured uplink grant does not overlap with the PUSCH duration of an uplink grant received on the PDCCH or in a Random Access Response for this Serving Cell: ... 2>set the HARQ Process ID to the HARQ Process ID associated with this PUSCH duration;.  ¶ [0063-0066]); 
determining a new data indicator (NDI) to have been toggled (Kung: 3>consider the NDI bit for the corresponding HARQ process to have been toggled.  ¶ [0068]); and
delivering, to an HARQ entity of the terminal from the MAC entity, the third uplink grant and HARQ information associated with the third uplink grant (Kung: 3>deliver the configured uplink grant and the associated HARQ information to the HARQ entity.  ¶ [0069]).

Regarding claim 10, Kung discloses on the features with respect to claim 8 as outlined above.
Kung further teaches:  
wherein the third uplink grant is ignored in case that the third uplink grant configured for the serving cell overlaps with the first uplink grant associated with the random access for the serving cell (Kung: For each uplink grant, the HARQ entity shall: ... 1>identify the HARQ process associated with this grant, and for each identified HARQ process: ... 2>else (i.e. retransmission): ... 3>if the MAC entity is configured with lch-basedPrioritization and this uplink grant is not a prioritized uplink grant: ... 4>ignore the uplink grant.  ¶ [0101-0102, 0129, 0133-0134]).

Regarding claim 11, Kung teaches:
A terminal in a wireless communication system, the terminal comprising (Kung: FIG. 9 illustrates an example scenario associated with a UE [i.e., terminal] configured with logical channel based prioritization.  Fig. 9 and ¶ [0415]):
a transceiver (Kung: transceiver 314.  Fig. 3 and ¶ [0036]); and
at least one processor coupled with the transceiver and configured to (Kung: The control circuit 306 executes the program code 312 in the memory 310 through the CPU 308 ... The transceiver 314 is used to receive and transmit wireless signals, delivering received signals to the control circuit 306.  Fig. 3 and ¶ [0036]): 
identify whether a medium access control (MAC) entity of the terminal is configured with a logical channel (LCH)-based prioritization (Kung: FIG. 9 illustrates an example scenario associated with a UE configured with logical channel based prioritization ... At timing t4, the UE performs a Msg3 transmission 936 to transmit a second MAC PDU 918 (MAC PDU 2) [i.e., MAC PDU implies association with MAC entity].  Msg3 transmission 936 may correspond to a transmission of a Msg3 (Message 3) 920 of a random access procedure.  Fig. 9 and ¶ [0415-0416]),
identify whether a first uplink grant is associated with a random access in case that the MAC entity is configured with the LCH-based prioritization (Kung: A network may schedule a second UL grant 922 (UL grant 2) [i.e., claimed first uplink grant] addressed to a Temporary C-RNTI (TC-RNTI). The second UL grant 922 (UL grant 2) may be indicative of performing an UL retransmission 930 [per Msg3 920 of random access procedure above] at the timing t6.  Fig. 9 and ¶ [0416]),
determine the first uplink grant to be a prioritized uplink grant in case that the first uplink grant is associated with the random access (Kung: the UE may prioritize the second UL grant 922 (and/or the UL retransmission 930) over the second Scheduling Request (SR 2) based on a determination that the one or more first conditions are met, such as based on a determination that the second UL grant 922 is addressed to the Temporary C-RNTI [i.e., uplink grant 922 is associated with the random access Msg3 920 above].  Fig. 9 and ¶ [0416]), and
transmit, via the transceiver, an uplink signal based on the prioritized uplink grant (Kung: The UE performs the UL retransmission 930 based on the second UL grant 922 at the timing t6.  Fig. 9 and ¶ [0416]).

Regarding claim 12, Kung discloses on the features with respect to claim 11 as outlined above.
Kung further teaches:  
wherein the first uplink grant is received in a random access response (RAR) (Kung: Uplink grant is ... received ... in a Random Access Response.  ¶ [0041]).

Regarding claim 13, Kung discloses on the features with respect to claim 11 as outlined above.
Kung further teaches:  
wherein the first uplink grant is addressed to a temporary cell-radio network temporary identifier (C- RNTI) (Kung: A network may schedule a second UL grant 922 (UL grant 2) addressed to a Temporary C-RNTI (TC-RNTI)..  Fig. 9 and ¶ [0416]).

Regarding claim 14, Kung discloses on the features with respect to claim 11 as outlined above.
Kung further teaches:  
wherein the at least one processor is further configured to: 
identify that at least one scheduling request (SR) is triggered (Kung: At timing t5, the UE may trigger 924 a second Scheduling Request (SR 2) in response to the second BSR procedure (BSR 2) and/or in response to triggering 926 the second BSR procedure (BSR 2).  Fig. 9 and ¶ [0416]), and
identify whether a second uplink grant associated with the triggered at least one SR overlaps with the first uplink grant associated with the random access in case that the MAC entity is configured with the LCH-based prioritization (Kung: the UL retransmission 930 associated with the second UL grant 922 and the second Scheduling Request transmission occasion 932 (SR transmission occasion 2) overlap in time domain (at the timing t6) ... the UE may prioritize the second UL grant 922 (and/or the UL retransmission 930) over the second Scheduling Request (SR 2) based on a determination that the one or more first conditions are met ...  Fig. 9 and ¶ [0416]).

Regarding claim 15, Kung discloses on the features with respect to claim 14 as outlined above.
Kung further teaches:  
identify whether a counter for an SR transmission is less than a configured threshold in case that the second uplink grant does not overlap with the first uplink grant associated with the random access (Kung: 3>if the MAC entity is configured with lch-basedPrioritization, and the PUCCH resource for the SR transmission occasion overlaps with any UL-SCH resource(s), and the priority of the logical channel that triggered SR is higher than the priority of the uplink grant(s) for any UL-SCH resource(s) where the priority of the uplink grant is determined as specified in clause 5.4.1: ... 4>the other overlapping uplink grant(s), if any, is a de-prioritized uplink grant; ... 4>if SR_COUNTER <sr-TransMax [i.e., counter for an SR transmission is less than a configured threshold] ...  ¶ [0233-0235]), and
transmit, via the transceiver, the triggered at least one SR based on the second uplink grant in case that the counter for the SR transmission is less than the configured threshold (Kung: ... 5>increment SR_COUNTER by 1;  5>instruct the physical layer to signal the SR on one valid PUCCH resource for SR.  ¶ [0235]).

Regarding claim 16, Kung discloses on the features with respect to claim 14 as outlined above.
Kung further teaches:  
determine the second uplink grant to be a de-prioritized uplink grant in case that the second uplink grant overlaps with the first uplink grant associated with the random access (Kung: When the MAC entity is configured, with lch-basedPrioritization, for each uplink grant which is not already a de-prioritized uplink grant: ... 1>if this uplink grant is addressed to CS-RNTI with NDI=1 or C-RNTI: ... 3>the other overlapping uplink grant(s), if any, is a de-prioritized uplink grant.  ¶ [0080-0085]).

Regarding claim 17, Kung discloses on the features with respect to claim 15 as outlined above.
Kung further teaches:  
wherein the counter for the SR transmission is incremented by one in case that the counter for the SR transmission is less than the configured threshold (Kung: 4>if SR_COUNTER <sr-TransMax [i.e., counter for an SR transmission is less than a configured threshold] ...  5>increment SR_COUNTER by 1 ...  ¶ [0235]).

Regarding claim 18, Kung discloses on the features with respect to claim 11 as outlined above.
Kung further teaches:  
identify whether a third uplink grant configured for a serving cell overlaps with the first uplink grant associated with the random access for the serving cell in case that the MAC entity is configured with the LCH-based prioritization (Kung: When the MAC entity is configured, with lch-basedPrioritization, for each uplink grant which is not already a de-prioritized uplink grant: ... 1>if this uplink grant is addressed to CS-RNTI with NDI=1 or C-RNTI: ... 3>the other overlapping uplink grant(s), if any, is a de-prioritized uplink grant.  ¶ [0080-0085]).

Regarding claim 19, Kung discloses on the features with respect to claim 18 as outlined above.
Kung further teaches:  
set a hybrid automatic repeat request (HARQ) process identifier (ID) to an HARQ process ID associated with the third uplink grant in case that the third uplink grant configured for the serving cell does not overlap with the first uplink grant associated with the random access for the serving cell (Kung: For each Serving Cell and each configured uplink grant, if configured and activated, the MAC entity shall: ... 1>if the MAC entity is configured with lch-basedPrioritization; or ... 1>if the PUSCH duration of the configured uplink grant does not overlap with the PUSCH duration of an uplink grant received on the PDCCH or in a Random Access Response for this Serving Cell: ... 2>set the HARQ Process ID to the HARQ Process ID associated with this PUSCH duration;.  ¶ [0063-0066]),
determine a new data indicator (NDI) to have been toggled (Kung: 3>consider the NDI bit for the corresponding HARQ process to have been toggled.  ¶ [0068]), and
deliver, to an HARQ entity of the terminal from the MAC entity, the third uplink grant and HARQ information associated with the third uplink grant (Kung: 3>deliver the configured uplink grant and the associated HARQ information to the HARQ entity.  ¶ [0069]).

Regarding claim 20, Kung discloses on the features with respect to claim 18 as outlined above.
Kung further teaches:  
wherein the third uplink grant is ignored in case that the third uplink grant configured for the serving cell overlaps with the first uplink grant associated with the random access for the serving cell (Kung: For each uplink grant, the HARQ entity shall: ... 1>identify the HARQ process associated with this grant, and for each identified HARQ process: ... 2>else (i.e. retransmission): ... 3>if the MAC entity is configured with lch-basedPrioritization and this uplink grant is not a prioritized uplink grant: ... 4>ignore the uplink grant.  ¶ [0101-0102, 0129, 0133-0134]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416